Case: 19-20662     Document: 00516149915         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                               _____________                          United States Court of Appeals
                                                                               Fifth Circuit


                                No.19-20662
                                                                             FILED
                                                                      December 30, 2021
                            consolidated with
                                No.21-20120                             Lyle W. Cayce
                              Summary Calendar                               Clerk
                              _____________

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Muhammad Arif,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-388-3


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Muhammad Arif was convicted by a jury of conspiring to unlawfully
   distribute controlled substances, including Hydrocodone (also known as
   Norco) and Carisoprodol (also known as Soma), not for a legitimate medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20662      Document: 00516149915           Page: 2    Date Filed: 12/30/2021




                                     No. 19-20662
                                   c/w No. 21-20120


   purpose and outside the scope of professional practice. The jury also
   convicted him of three counts of distributing and dispensing Norco and Soma
   not for a legitimate medical purpose and outside the scope of professional
   practice, and aiding and abetting. The district court sentenced Arif to
   concurrent 96-month terms of imprisonment on all counts, to be followed by
   a two-year term of supervised release.
          On appeal, Arif asserts that the evidence is insufficient to support his
   convictions. Although Arif moved for a judgment of acquittal at the
   conclusion of the Government’s case-in-chief, he did not renew his motion
   at the close of all the evidence; this results in plain error review on appeal.
   See United States v. Smith, 878 F.3d 498, 502-03 (5th Cir. 2017).
          Under the plain error standard, Arif must show an error that is clear
   or obvious—rather than subject to reasonable dispute—and affects his
   substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
   he makes that showing, this court has the discretion to correct the error only
   if it “seriously affects the fairness, integrity or public reputation of judicial
   proceedings.” Id. (internal quotation marks and citation omitted).
          For insufficient evidence to rise to the level of plain error, there must
   have been a “manifest miscarriage of justice.” United States v. Phillips, 477
   F.3d 215, 219 (5th Cir. 2007) (internal quotations marks and citation
   omitted); see Smith, 878 F.3d at 503. A manifest miscarriage of justice occurs
   when “the record is devoid of evidence pointing to guilt or contains evidence
   on a key element of the offense that is so tenuous that a conviction would be
   shocking.” United States v. Vasquez, 766 F.3d 373, 377 (5th Cir. 2014)
   (internal quotation marks and citation omitted); see Smith, 878 F.3d at 503.
          The elements of the offense of conspiring to distribute and dispense
   controlled substances outside the scope of professional practice are: “(1) an




                                          2
Case: 19-20662      Document: 00516149915          Page: 3   Date Filed: 12/30/2021




                                    No. 19-20662
                                  c/w No. 21-20120


   agreement by two or more persons to unlawfully distribute or dispense a
   controlled substance outside the scope of professional practice and without a
   legitimate medical purpose; (2) the defendant's knowledge of the unlawful
   purpose of the agreement; and (3) the defendant's willful participation in the
   agreement.” United States v. Oti, 872 F.3d 678, 687 (5th Cir. 2017). In order
   to convict Arif of the substantive offenses, the Government was required to
   prove that Arif (1) distributed or dispensed a controlled substance (or aided
   and abetted such acts), (2) acted knowingly or intentionally, and (3) did so
   other than for a legitimate medical purpose or outside the usual course of
   professional practice. See United States v. Evans, 892 F.3d 692, 703 (5th Cir.
   2018); 18 U.S.C. § 2(a).
          Arif argues that the evidence is insufficient to support his convictions
   because it fails to show that he knew that the prescriptions written for Norco
   and Soma lacked a legitimate purpose, or that the prescriptions were being
   provided outside the course of professional practice. Arif concedes that he
   received some medical training in Pakistan, but he argues that the record does
   not show that he was aware of customary pain management policies in the
   United States. He contends that the record shows that he operated at the
   direction of a doctor and that treating patients with Norco and Soma was the
   standard practice of doctors at the clinic where he was employed. As to the
   three substantive counts, Arif raises the argument that, because he was a non-
   registrant who was not authorized to dispense controlled substances, he
   could be convicted only on an aiding and abetting theory, not as a principal.
          At trial, there was testimony that Arif filled out prescription forms
   that had been pre-signed by a doctor who worked at the same clinic, that Arif
   filled out the forms after seeing patients for five to ten minutes, that he did
   not have a medical license in Texas (although he claimed to have been a
   doctor in Pakistan), and that he consistently prescribed both Norco and




                                         3
Case: 19-20662        Document: 00516149915              Page: 4      Date Filed: 12/30/2021




                                         No. 19-20662
                                       c/w No. 21-20120


   Soma. There was also evidence that Arif had telephone contact with the
   drivers who brought patients to the clinic, and that he knew that the drivers
   ultimately received the prescriptions written for the patients. Additionally,
   the Government’s medical expert opined that there was no medical
   indication for the combination of Norco and Soma, because together these
   drugs are a dangerous combination that involves an increased risk of
   overdose. The medical expert also testified that prescriptions for Norco and
   Soma were outside the scope of professional practice and not for any
   legitimate medical purpose. Given the foregoing, far from being devoid of
   evidence, see Vasquez, 766 F.3d at 377, there is ample evidence showing that
   Arif knowingly and voluntarily joined in a conspiracy to unlawfully distribute
   and dispense controlled substances not for a legitimate purpose and outside
   the course of professional practice. See Oti, 872 F.3d at 686-89.
           As to the three substantive counts, we also conclude that the evidence
   is sufficient to establish Arif’s guilt.1 “A conviction for aiding and abetting
   requires proof that the substantive offense occurred and that the defendant
   (1) associated with the criminal venture; (2) purposefully participated in the
   crime; and (3) sought by his actions for it to succeed.” United States
   v. Daniels, 930 F.3d 393, 403 (5th Cir. 2019) (internal quotation marks and
   citation omitted); see 18 U.S.C. § 2(a). “Typically, the same evidence will
   support both a conspiracy and an aiding and abetting conviction.” United
   States v. Scott, 892 F.3d 791, 799 (5th Cir. 2018) (internal quotation marks
   omitted).




           1
             Because we determine that the evidence is sufficient to establish Arif’s guilt on
   the three substantive counts under an aiding and abetting theory, we do not consider the
   sufficiency of the evidence as to these counts under other theories of criminal liability.




                                               4
Case: 19-20662     Document: 00516149915           Page: 5   Date Filed: 12/30/2021




                                    No. 19-20662
                                  c/w No. 21-20120


          Here, there was evidence to establish that Arif, who was medically
   trained, filled out prescription forms for Norco and Soma on the dates in
   question, that those forms were signed by a doctor who worked at the same
   clinic, and that these prescriptions were not for a legitimate medical purpose
   and were issued outside the scope of professional practice.      Because the
   record is not “devoid of evidence pointing to guilt” and does not “contain[]
   evidence on a key element of the offense that is so tenuous that a conviction
   would be shocking,” the evidence is sufficient under the applicable standard
   of review. See Vasquez, 766 F.3d at 377.
          AFFIRMED.




                                         5